992 So.2d 318 (2008)
Henry Lee DIXON, Petitioner,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Respondent.
No. 1D08-0937.
District Court of Appeal of Florida, First District.
September 26, 2008.
Henry Lee Dixon, pro se, Petitioner.
No appearance for Respondent.
PER CURIAM.
Petitioner seeks review of an order denying a motion by which he sought relief from a lien that had been imposed on his trust account to recoup filing fees incurred with respect to a mandamus proceeding seeking the restoration of gain-time. As we recognized in Hampton v. McDonough, 967 So.2d 317 (Fla. 1st DCA 2007), Florida Rule of Civil Procedure 1.540(b) is unavailable as a vehicle to challenge an interlocutory lien order in a proceeding of this nature. Relief in such a circumstance may be sought by motion for rehearing pursuant to Florida Rule of Appellate Procedure 9.330, but that rule requires the filing of a motion within 15 days, and petitioner's motion herein was clearly untimely. As such, the circuit court did not depart from the essential requirements of law when it concluded that it lacked jurisdiction to grant petitioner the relief he sought.
Accordingly, the petition for writ of certiorari is denied on the merits.
BARFIELD, ALLEN, and THOMAS, JJ., concur.